MANDATE

                  The Fourteenth Court of Appeals
                                 NO. 14-15-00214-CV

Robin Kay Wilson, Appellant                   Appealed from the County Civil Court
                                              at Law No. 1 of Harris County. (Tr. Ct.
v.                                            No. 1042867). Opinion delivered Per
                                              Curiam.
Oak of Woodforest III LTD d/b/a Pines
of Woodforest, Appellee


TO THE COUNTY CIVIL COURT AT LAW NO. 1 OF HARRIS COUNTY,
GREETINGS:
       Before our Court of Appeals on July 2, 2015, the cause upon appeal to revise or
reverse your judgment was determined. Our Court of Appeals made its order in these
words:

       Today the Court heard the parties’ joint motion to vacate the judgment signed by
the court below on February 9, 2015. Having considered the motion and found it
meritorious, we order the judgment VACATED AND REMAND the cause to the trial
court for proceedings in accordance with this Court's opinion.
      We further order that each party shall pay its costs by reason of this appeal.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.
        WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things have it duly recognized, obeyed, and executed.
      WITNESS, the Hon. Kem Thompson Frost, Chief Justice of our Fourteenth Court
of Appeals, with the Seal thereof affixed, at the City of Houston, July 03, 2015.